Citation Nr: 1325406	
Decision Date: 08/12/13    Archive Date: 08/16/13

DOCKET NO.  10-04 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for acquired psychiatric disorders, including posttraumatic stress disorder (PTSD), bipolar disorder, and depression has been received.

2.  Whether new and material evidence to reopen a claim for service connection for gastrointestinal disorder, to include diverticulitis and colitis, to include as secondary to psychiatric disorders, has been received.

3.  Whether new and material evidence to reopen a claim for service connection for a bilateral hearing loss disability has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court of Appeals for Veterans Claims (CAVC) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  For judicial economy, the Board has recharacterized the Veteran's claims for psychiatric disorders as whether new and material evidence to reopen a claim for service connection for acquired psychiatric disorders, to include bipolar disorder, PTSD and depression has been received.  Also, the Veteran now claims service connection for diverticulitis.  In November 1975, the Veteran filed a claim for colitis.  Because the symptoms of colitis and diverticulitis are so similar, the Board finds that this issue should also be recharacterized as whether new and material evidence to reopen a claim for service connection for gastrointestinal disorders, to include diverticulitis and colitis, has been received.

The Board has a legal duty to address the "new and material evidence" requirement of 38 C.F.R. § 3.156 regardless of the actions of the RO.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board will therefore preliminarily consider the claims under the provisions of 38 C.F.R. § 3.156, concerning the receipt of new and material evidence to reopen a claim.

The issue of service connection for acquired psychiatric disabilities, gastrointestinal disorders, and a bilateral hearing loss disability on the merits are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's initial claim of service connection for colitis was last denied in a May 1976 decision of the RO.

2.  The evidence received since the May 1976 decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim of service connection for a gastrointestinal disorder.

3.  The Veteran's initial claim of service connection for depression and PTSD was denied in March 2008 decision of the RO.

4.  The evidence received since the March 2008 decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disorder.

5.  The Veteran's initial claim of service connection for a bilateral hearing loss disability was denied in March 2008 decision of the RO.

4.  The evidence received since the March 2008 decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim of service connection for a bilateral hearing loss disability.






CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for gastrointestinal disorders.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156, 3.159, 3.312 (2012).

2.  New and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156, 3.159, 3.312 (2012).

3.  New and material evidence has been received to reopen the claim of service connection for a bilateral hearing loss disability.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156, 3.159, 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, the Board notes that issues on appeal are being reopened and are subject to additional development on remand, as will be described.  Accordingly, the Board will not further address the extent to which VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012), as further action is being requested in this case.    

I.  Relevant law and regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012). 

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2012). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209   (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

The Court of Appeals for Veterans Claims (the Court) has stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 



II.  Analysis 

A. Acquired psychiatric disorders

In March 2008, the Veteran's claim for service connection for depression claimed as PTSD was denied by the RO.  Notice of this decision was mailed March 17, 2008.  The Veteran did not file a notice of disagreement with this decision.  Instead, the Veteran filed a new claim for acquired psychiatric disorders March 26, 2009, more than a year following notice of the March 2008 RO decision.  Therefore, the March 2008 RO decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  

In essence, the RO denied the Veteran's claim because there was no evidence that the claimed disorder existed or is related to the Veteran's military service.  The Board's inquiry will be directed to the question of whether any additionally submitted [i.e. after March 2008] evidence bears directly and substantially upon these matters. 

Since March 2008, the Veteran has submitted a claim for service connection for bipolar disorder.  Also, several new VA treatment records have been associated with the claims file showing current treatment for depression and posttraumatic stress symptoms.  See February 2009 treatment record.  As noted above, the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010).  In this connection, the Board finds that the above VA treatment records showing current treatment for a psychiatric disorder, specifically depression, constitutes new and material evidence.  

B. Gastrointestinal disorders

In May 1976, the Veteran's claim for service connection for colitis was denied by the RO.  Notice of this decision was mailed in May 1976.  The Veteran did not file a notice of disagreement with this decision and filed his most recent claim in March 2009, more than a year following the May 1976 RO decision.  Therefore, the May 1976 RO decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  

In essence, the RO denied the Veteran's claim because there was no evidence that his disorder had occurred during his military service or were caused by his military service.  The RO also noted that the Veteran had a diagnosis of "history of colitis of undetermined origin in the past."  Therefore, it appears that the RO also did not find that the Veteran had a current diagnosis.  The Board's inquiry will be directed to the question of whether any additionally submitted [i.e. after May 1976] evidence bears directly and substantially upon these matters. 

Since May 1976, the Veteran has submitted numerous private treatment records showing treatment for small bowel obstruction, a history of diverticulitis, intracutaneous fistula and cholecystitis.  He also reported in a statement received by the RO in March 2009, that his diverticulitis was caused by his "nerves".  

As noted above, the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010).  In this connection, the Board finds that the above private records showing treatment for current gastrointestinal disorders and his statement that his diverticulitis was caused by his nerves constitutes new and material evidence.  

C. Bilateral hearing loss

In March 2008, the Veteran's claim for service connection for a bilateral hearing loss disability was denied by the RO.  Notice of this decision was mailed March 17, 2008.  The Veteran did not file a notice of disagreement with this decision.  Instead, the Veteran filed a new claim for service connection for bilateral hearing loss March 26, 2009, more than a year following notice of the March 2008 RO decision.  Therefore, the March 2008 RO decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  

In essence, the RO denied the Veteran's claim because there was no evidence that his disorder had occurred during his military service or were caused by his military service.  The Board's inquiry will be directed to the question of whether any additionally submitted [i.e. after March 2008] evidence bears directly and substantially upon these matters. 

Since March 2008, the Veteran was afforded a VA examination for his hearing loss disorder in December 2009.  The Veteran also submitted a September 2008 VA treatment record which notes a positive history of noise exposure during his military service (i.e. bombs in Vietnam).  As noted above, the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010).  In this connection, the Board finds that the September 2008 VA treatment record constitutes new and material evidence as it may show a possible nexus between his current hearing loss and military noise exposure.

D. Conclusion

For the sole purpose of establishing whether new and material evidence has been submitted, the credibility of medical opinions, although not their weight, is presumed for the narrow purpose of determining whether sufficient evidence has been submitted to reopen the previously disallowed claims for service connection. See Justus, supra.  This new evidence relates to a fact or facts necessary to substantiate the Veteran's service-connection claims of acquired psychiatric disorders, gastrointestinal disorders and a bilateral hearing loss disability, and presents a reasonable possibility of substantiating them.  See 38 C.F.R. § 3.156 (2012).  Accordingly, the Board finds that there is sufficient new and material evidence to reopen the Veteran's claims.

The Board wishes to make it clear that although there may be of record new and material evidence sufficient to reopen the claim, this does not mean that the claim must be allowed based on such evidence.  In Hodge v. West, 155 F.3d 1356, 1363   (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit  noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim. 

For reasons which will be expressed below, the Board finds that additional development is required before the claims may be adjudicated on the merits. 


ORDER

As new and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder, the appeal to this extent is granted.

As new and material evidence has been received to reopen the claim of service connection for a gastrointestinal disorder, the appeal to this extent is granted.

As new and material evidence has been received to reopen the claim of service connection for a bilateral hearing loss disability, the appeal to this extent is granted.


REMAND

Having reopened the Veteran's claims, the Board has jurisdiction to review the issue de novo, based on the whole record.  For the reasons that follow the Board finds that the Veteran's claims for service connection must be remanded for further evidentiary development. 

SSA records

In an October 2007 VA treatment record, the Veteran reported that he had been on Social Security Disability since 2003.  Records from the Social Security Administration (SSA) could be relevant and should be obtained.  



Private treatment records

The Veteran reported that he is followed for his psychiatric disorders by a private physician.  The Veteran should be asked to provide these records or provide information to the VA so that the VA can attempt to obtain these records.

VA examinations

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA must provide an examination when there is (A) competent evidence of a current disability that (B) may be associated with service, but (C) there is insufficient medical evidence to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  Here, VA treatment records show that the Veteran has a current diagnosis of depression.  See February 2009 VA treatment record.  The Veteran believes his psychiatric disorders are due to his military service.  In an October 2007 VA treatment record, the Veteran noted nightmares relating to Vietnam.  The Board finds that there is insufficient medical evidence to make a decision on the claim, and the Veteran should be afforded a VA examination for his psychiatric disorders.  

Similarly, an October 2007 VA treatment record notes a history of diverticulitis.  In his March 2009 claim, the Veteran stated that his diverticulitis was secondary to his PTSD.  The Board finds that there is insufficient medical evidence to make a decision on the claim, and the Veteran should be afforded a VA examination for his gastrointestinal disorders.

The Board also finds that the Veteran should be afforded a new examination for his bilateral hearing loss disorder.  In that regard, the Board notes that the Veteran was afforded a VA audiometric examination in December 2009.  After reviewing the claims file, interviewing the Veteran, and conducting audiometric testing, the examiner diagnosed the Veteran with bilateral sensorineural hearing loss and opined that it was not caused by or a result of military noise exposure.  The examiner based her rationale on the fact that the Veteran had normal hearing at the time of his separation examination and that that there was not a significant threshold shift observed between when entrance and exit examinations are compared.  However, the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for a hearing loss disability where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  A new examination is needed so that the examiner can provide an adequate opinion and rationale that takes into consideration all of the evidence of record.

VA treatment records

Finally, as the Veteran appears to receive ongoing treatment from the VA, all recent VA treatment records should also be obtained upon remand.

Accordingly, the case is REMANDED to the Veterans Benefits Administration  (VBA) for the following action:

1.  Send the Veteran a letter asking him to identify any additional medical treatment he has received for his claimed disabilities.  Thereafter, take appropriate steps to secure any medical treatment records so identified that are not already of record, to include all relevant updated VA treatment reports.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder, and all records obtained should be associated with the claims folder.  Notice of inability to obtain any identified records should comply with 38 C.F.R. § 3.159(e) (2012).   Specifically, the Veteran should be asked to provide private treatment records related to his psychiatric treatment or information on how to obtain these records.Obtain all pertinent VA records not already associated with the claims file.  

2.  Send the Veteran a letter providing the Veteran with notice of the July 13, 2010 regulations changes concerning claims for PTSD adjudicated under 38 C.F.R. § 3.304(f).  

3.  Obtain any available Social Security Administration records for this Veteran concerning the grant or denial of disability benefits and any associated medical records.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect must be included in the claims file.

4.  After the above development has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination by a VA psychiatrist or psychologist to ascertain the nature and etiology of any diagnosed psychiatric disorder(s), taking into account both medical evidence and lay testimony from the Veteran.  The claims folders, copy of this remand and a summary of any verified in-service stressor should be sent to the examiner for review and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner, and any indicated studies (to include psychological testing, as appropriate) should be performed.  

After reviewing the Veteran's medical history, and after the interview and examination of the Veteran, the examiner should clarify whether the Veteran currently has any psychiatric disabilities, to include depression, PTSD, or bipolar disorder.  If the Veteran only has posttraumatic stress symptoms and not the disorder, the examiner should state this.

If the Veteran does have a current psychiatric disability, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's acquired psychiatric disorder is related to the Veteran's military service.  

An explanation for any opinion expressed is required.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  After the development directed in paragraphs one through four has been completed to the extent possible, schedule the Veteran a VA examination to determine the nature and etiology of any gastrointestinal disorder diagnosed.  The claims folders, a copy of this remand and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.

The examiner is asked to identify, by diagnosis, whether a gastrointestinal disorder to include colitis and diverticulitis is currently manifested (or was manifested since the Veteran filed his claim in March 2009).  

The examiner is requested to offer opinions as to the following: 

a.  Is it at least as likely as not (50 percent probability or more) that any diagnosed gastrointestinal disorder is related to the Veteran's military service.  The examiner's attention is directed to the December 1967 and April 1968 service treatment records showing reports of diarrhea.  The examiner's attention is also directed to the May 1968 service treatment record noting a diagnosis of nervous tension as well gastroenteritis.  

b.  If the Veteran's current psychiatric disorders are found to be related to his service, the examiner is also asked to opine as to whether it is at least as likely as not (50 percent probability or more) that the gastrointestinal disorder was proximately caused, or aggravated (i.e., permanently worsened), by the Veteran's psychiatric disabilities.  

The examiner is advised that the Veteran is competent to report injuries and symptoms in service, regardless of the contents of the service treatment records, and that his reports must be considered.  

An explanation for any opinion expressed is required.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6.  After the development directed in paragraphs one through three has been completed to the extent possible, schedule the Veteran a VA examination to determine the nature and etiology of the Veteran's current bilateral hearing loss disability.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner.

Based on review of the file (including past hearing loss examinations) and an examination, the examiner should state a medical opinion as to whether it is at least as likely as not (50 percent probability or more) that the bilateral hearing loss disorder is etiologically related to active service.  The examiner should review any newly received SSA records and VA treatment records as well as a September 2008 VA treatment record which notes a positive history of noise exposure during his military service (i.e. bombs in Vietnam).  For purposes of the opinion, the examiner should presume the Veteran is an accurate historian as to his noise exposure.  
	
An explanation for any opinion expressed is required.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

7.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, review the Veteran's entire record, and readjudicate his service-connection claims.  If the claims are denied, in whole or in part, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


